Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 23 September 2021. Claims 1-4, 8, 10-14, and 16 were amended. Claims 5-7, 9, and 15 were cancelled. Claims 17-20 were newly added. Claim 1-4, 8, 10-14, and 16-20 are currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities: the element “the server platform” in the final line of the claim appears to be a typo graphical error of “the server.”  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the phrase “on the on the” in line 11 appears to be a typographical error.  Appropriate correction is required. 
Claim 18 is objected to because of the following informalities: the phrase “on the on the” in line 11 appears to be a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8, 11, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 -2, 4, 8, and 18-20 recite the limitation "the converted smart survey data".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this element will be considered to recite “the converted smart assessment data.” Appropriate correction is required.
Claim 11 recites the limitation "the platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this element will be considered to recite “the server.” Appropriate correction is required.
Claim 18 recites the limitation "a frailty index engine" in line 14.  This element is already recited in claim 17, to which claim 18 depends. It is unclear if this is the same or a different frailty index engine. For the purposes of examination this element will be considered to recite “the frailty index engine.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-4, 8, 10-14, 16-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-4, 8, 10-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative independent claim 17 recites a system comprising:
… determining a first frailty index score based on … converted standardized patient data; 
Therefore, the claim as a whole is directed to “determining the frailty index score of a patient”, which is an abstract idea because it is a method of organizing human activity. “Determining a frailty index score of a patient” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). A caregiver can follow instructions to calculate a frailty index form patient answers to questions (i.e. “patient data”). Further, this involves managing the interaction between the caregiver and the patient. 

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 17 recites the following additional element(s):
a server; 
a medical facility computer; 
a first data store accessible by the medical facility computer; 
the first data store having a standardized patient database having a plurality records, each of the plurality of records having medical data associated with a patient that was collected by administering one or more of the Minimum Data Set and the Outcome and Assessment Information Set (OASIS); 
a first secure connection on a network between the server and the medical facility computer; 
an interface on the server for receiving standardized patient data from the standardized patient database, the standardized patient data comprising medical data associated with a patient that was collected by administering one or more of the Minimum Data Set and the Outcome and Assessment Information Set (OASIS); 
a module on the server for applying a frailty index engine to the standardized patient data comprising medical data associated with a patient that was collected by administering one or more of the Minimum Data Set and the Outcome and Assessment Information Set (OASIS), the frailty index engine configured to translate the standardized patient data into converted standardized patient data that is capable of being used in a frailty index score; 
software executing on the server for storing the frailty index score based on the converted standardized patient data in a second data store accessible by the server.
These additional elements individually or in combination do not integrate the exception into a practical application. The recited additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 17 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These types of additional elements do not amount to significantly more than the judicial exception. Accordingly, claim 17 is ineligible.

Dependent claims 2-4, 8, 12-14, and 16 merely further limit the abstract idea of claim 17 discussed above and are thereby considered to be ineligible.
Dependent claims 1, 10-11, and 18-20 further recite additional elements that, similar to the additional elements in claim 17, amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 1, 10-11, and 18-20 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10-14, 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (U.S. 2014/0214441), hereinafter “Young”, in view of Burn et al., A frailty index derived from a standardized comprehensive geriatric assessment predicts mortality and aged residential care admission, BMC Geriatrics 18, 319 (2018), hereinafter “Burn”.

Please Note: Because the claim numbering is out of order due to amendment, the claims will be examined out of numbering order, starting with independent claim 17
Regarding Claim 17, Young discloses a system for validating a frailty risk score model, the system comprising: 
a server (See Young [0284] the system can be implemented using a server. See also Fig. 16 and [0303].); 
a medical facility computer (See Young [0284] the electronic device used in the system can be a computer or a workstation. See also Fig. 16 and [0303].); 
a first data store accessible by the medical facility computer (See Young [0108] the care management system may include a data storage mechanism such as a database or other suitable data storage structure.); 
the first data store having a standardized patient database having a plurality records (See Young [0108] the care management system may include a data storage mechanism such as a database or other suitable data storage structure. [0046] the care management system can include records about the patient, potentially retrieved from external systems, which include standard information such as demographics.), 
each of the plurality of records having medical data associated with a patient that was collected by administering one or more of the Minimum Data Set and the Outcome and Assessment Information Set (OASIS) (See Young [0060] the care management system can include the input of a basic functional assessment (making it part of the record), such as “Minimum Data Set-Home Care”.); 
a first secure connection on a network between the server and the medical facility computer (See Young [0304] the server can communicate over a network. See also [0300] and Fig. 16); 
an interface on the server for receiving standardized patient data from the standardized patient database, the standardized patient data comprising medical data associated with a patient that was collected by administering one or more of the Minimum Data Set and the Outcome and Assessment Information Set (OASIS) (See Young [0060] the care management system can include the input of a basic functional assessment (making it part of the record), such as “Minimum Data Set-Home Care”. In order to input this assessment, it is understood that the caregiver is using an interface.); 
a module on the server for applying a frailty index engine to the standardized patient data comprising medical data associated with a patient that was collected by administering one or more of the Minimum Data Set and the Outcome and Assessment Information Set (OASIS) (See Young [0050] different tasks are performed as part of a client assessment. [0060] one task can be the input of answers to the MDS-HC assessment. [0064] the data obtained as part of the assessment part of the workflow can be organized into a profile specific to a particular client. [0112] – [0114] the system employs a risk analyzer module to use patient information, from the client profile and answers to health related questions, in order to calculate risk score. [0142] further, the questions can include frailty questions for calculating Frailty index score.),
a module on the server for determining a first frailty index score based on the converted standardized patient data (See Young [0112] – [0114] the system might use patient information and answers to health related questions in order to calculate risk score. [0142] further, the questions can include frailty questions for calculating Frailty index score.); 
software executing on the server for storing the frailty index score based on the converted standardized patient data in a second data store accessible by the server (See Young [0105] assessments may be started/updated and stored as versions in a data storage mechanism.).
Young does not explicitly disclose: 
the frailty index engine configured to translate the standardized patient data into converted standardized patient data that is capable of being used in a frailty index score.
Burn teaches:
the frailty index engine configured to translate the standardized patient data into converted standardized patient data that is capable of being used in a frailty index score (See Burn page 2, column 2, first full paragraph. The researchers developed a frailty score using local MDS-HC data. Therefore, they converted the standardized MDS assessment data into data capable of being used in determining a frailty index (see also Burn Page 2-6, section title “Methods”).).
The system of Burn is applicable to the disclosure of Young as they both share characteristics and capabilities, namely, they are directed to patient risk assessment including frailty. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young to include converting standard MHS data into a frailty index score as taught by Burn. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Young in order to guide decision making of caregivers and clinicians (see Burn page 1 “Background” second paragraph).

Regarding claim 18, Young in view of Burn discloses the system of claim 17 as discussed above. Young further discloses a system, comprising:
a practitioner computer for use by a medical practitioner to conduct a patient assessment of a patient (See Young [0284] the electronic device used in the system can be a computer or a workstation.); 
a second secure connection between the server and the practitioner computer (See Young [0304] the server can communicate over a network. See also [0291], [0300], and Fig. 16); 
a module on the practitioner computer configured to assist the practitioner in administering a smart assessment of the patient (See Young [0111] the system includes questions for the caregiver to answer about the patient.), 
the smart assessment comprising a plurality of questions designed to elicit responses indicative of a condition of the patient (See Young [0130] The questions may be organized into domains and subdomains. A domain is a category of related parameters that describe an aspect of the client's condition.), 
the module configured to generate smart assessment patient data based on the responses to the smart assessment (See Young [0115] by answering preselected questions at predetermined and/or triggered intervals, participating in the activity log, and entering freeform notes, the caregiver and care management team provide inputs to the risk analyzer for use in calculating a risk score. This is understood to meet the broadest reasonable interpretation of “smart assessment patient data.”); 
an interface on the server for receiving smart assessment patient data from the practitioner computer, the smart assessment patient data comprising medical data associated with a patient that was collected by administering the smart assessment (See Young [0111] the system includes questions for the caregiver to answer about the patient. Fig. 4A-4B show an interface for entering assessment information and answers into the care management system.); 
a module on the server for applying the frailty index engine to the smart assessment data comprising, the frailty index engine configured to translate the smart assessment data into converted smart assessment data that is capable of being used to determine a frailty index score (See Young [0114] the system may calculate the risk scores (including the frailty index) by using the answers to the assessment questions.); 
a module on the server for determining a second frailty index score based on the converted smart assessment data (See Young [0114] the system may calculate the risk scores (including the frailty index) by using the answers to the assessment questions. [0105] the system can include a “rolling assessment” process, wherein the risk analyzer updates the risk scores. The system can calculate a new risk score for each of the domains (including the frailty index domain disclosed in [0142]). See also [0142] several frailty evaluation standards exist and are suitable for use with the present invention. Therefore, the system contemplates that multiple different frailty indexes and scores can be calculated.); 
software executing on the server for storing the second frailty index score based on the converted smart assessment data in the second data store accessible by the server (See .

Regarding claim 19, Young in view of Burn discloses the system of claim 18 as discussed above. Young further discloses a system, comprising:
a module to compare the first frailty index score based on the converted standardized patient data and the second frailty index score based on the converted smart assessment data (See Young [0082] the system can display risk scores (which include the frailty index scores) based on the health related questions and the MDS, which indicate changes of score over time on a graph. Further, each consecutive calculation of a frailty score is displayed (for it to be “over time”) and therefore at least a first and a second frailty score are displayed on the graph.).

Regarding claim 20, Young in view of Burn discloses the system of claim 19 as discussed above. Young further discloses a system, wherein:
the module enables a longitudinal comparison of the first frailty index score based on the converted standardized patient data and the second frailty index score based on the converted smart assessment data (See Young [0082] the system can display risk scores (which include the frailty index scores) based on the health related questions and the MDS, which indicate changes of score over time on a graph. Further, each consecutive calculation of a frailty score is displayed (for it to be “over time”) and therefore at least a first and a second frailty score are displayed on the graph.).

Regarding claim 1, Young in view of Burn discloses the system of claim 17 as discussed above. Young further discloses a system, comprising:
software executing on said server for generating a report based on the first frailty index score based on the converted standardized patient data and the second frailty index score based on the converted smart assessment data (See Young [0288] the electronic device can include storage media with “computer-executable instructions or software that may implement one or more embodiments of the invention.” [0098] the system can generate a report on the client’s care and condition.), and 
a display, in data communication with the server, which displays the report (See Young [0082] the system can display risk score based on the health related questions that indicate changes of score over time on a graph. [0293] the system includes a graphical user interface for displaying information.).

Regarding claim 2, Young in view of Burn discloses the system of claim 1 as discussed above. Young further discloses a system, wherein:
the report displays first frailty index score based on the converted standardized patient data and the second frailty index score based on the converted smart assessment data on a longitudinal graph (See Young [0082] the system can display risk scores (which include the frailty index scores) based on the health related questions and the MDS, which indicate changes of score over time on a graph. Further, each consecutive .

Regarding claim 3, Young in view of Burn discloses the system of claim 2 as discussed above. Young further discloses a system, wherein:
the report is indicative of a plurality of patients (See Young [0270] as part of the report, the system can make recommendations. An example of a recommendation is “21% of people in similar condition modified care in way x, and result was y.” This example includes data from at least more than one other patient (and therefore a “plurality of patients”). [0142] part of the systems analysis can include frailty questions for calculating Frailty index score. Therefore, under the broadest reasonable interpretation of this element, the report can includes data indicative of a plurality of patients.).

Regarding claim 4, Young in view of Burn discloses the system of claim 2 as discussed above. Young further discloses a system, wherein:
the report is indicative of one patient and said first frailty index score based on the converted standardized patient data and the second frailty index score based on the converted smart assessment data (See Young [0082] the system can display risk score based on the health related questions that indicate changes of score over time on a graph. [0142] the questions can include frailty questions for calculating Frailty index score. Therefore, the risk score displayed can include the frailty index score.).

Regarding claim 8, Young in view of Burn discloses the system of claim 4 as discussed above. Young further discloses a system, wherein:
the report displays the first frailty index score based on the converted standardized patient data and the second frailty index score based on the converted smart assessment data on a longitudinal graph (See Young [0082] the system can display risk scores (which include the frailty index scores) based on the health related questions and the MDS, which indicate changes of score over time on a graph. Further, each consecutive calculation of a frailty score is displayed (for it to be “over time”) and therefore at least a first and a second frailty score are displayed on the graph.).

Regarding claim 10, Young in view of Burn discloses the system of claim 18 as discussed above. Young further discloses a system, wherein:
the test computer is a laptop or tablet (See Young [0284] device can take many forms including a tablet computer.).

Regarding claim 11, Young in view of Burn discloses the system of claim 18 as discussed above. Young further discloses a system, wherein:
the smart assessment is performed on a patient and the smart assessment data is received by the server in real-time (See Young [0041] The system can use assessment data to provide real-time evaluations of a client’s condition. [0046] the system is used for patients.).

Regarding claim 12, Young in view of Burn discloses the system of claim 18 as discussed above. Young further discloses a system, wherein:
the smart assessment is composed of a series of questions wherein an answer to a first question determines a subsequent question (See Young [0121] the system includes questions with answers that trigger follow-up questions. These follow-up questions are “subsequent” questions.).

Regarding claim 13, Young in view of Burn discloses the system of claim 18 as discussed above. Young further discloses a system, wherein:
the subsequent question is a consecutive question (See Young [0122] the triggered questions may be posed immediately (i.e. consecutively).).

Regarding claim 14, Young in view of Burn discloses the system of claim 18 as discussed above. Young further discloses a system, wherein:
the smart assessment is composed of a series of questions wherein an answer to a first question determines the omission of a second question (See Young [0176] the system analyzes the answers to determine if additional questions are required. If no additional questions are required, the remaining questions are omitted.).

Regarding claim 16
the practitioner computer is in a community, home care, practice, or hospice setting (See Young [0031] the system can be used in a situation in which the client receives care at home. This qualifies as a “home care” setting.).


Response to Arguments
Applicant's arguments, filed 23 September 2021, regarding the 35 U.S.C. 101 rejection of the claims have been fully considered but they are not persuasive. Applicant made extensive amendments to the claims and submits that the newly added independent claim 17 comprises patent eligible subject matter without further argument (see Applicant’s Remarks page 7). However, as discussed above, claims 17 (as well as the claims that depend form it) recites patent ineligible subject matter.

Applicant’s arguments, filed 23 September 2021, with respect to the rejection of the claims under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Burn reference (and previously cited portions of the Young reference).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626